Exhibit 10.34 MODIFICATION AGREEMENT DATE: Effective Date July 24, 2012 PARTIES: Borrower:KONA GRILL, INC., a Delaware corporation (“Borrower”) Grantors:KONA RESTAURANT HOLDINGS, INC.,a Delaware corporation, KONA SUSHI, INC., an Arizona corporation, KONA TEXAS RESTAURANTS, INC., a Texas corporation, and KONA MACADAMIA, INC., a Delaware corporation (each a “Grantor” and collectively the “Grantors”) Lender: STEARNS BANK NATIONAL ASSOCIATION, a national banking association RECITALS: A.Effective February 7, 2012, Lender and Borrower entered into a Business Loan Agreement (“Loan Agreement”) pursuant to which Lender agreed to make and Borrower agreed to draw upon and accept a loan in an amount not to exceed the aggregate sum of $5,000,000 (the “Loan”).The Loan is also evidenced by a Promissory Note dated February 7, 2012 in the original principal amount of $5,000,000 (the “Original Note”).Repayment of the Loan is secured by a Commercial Security Agreement executed by Borrower and delivered to Lender (the “Borrower Security Agreement”), and by Commercial Security Agreements each dated February 7, 2012 executed by each of the Grantors and delivered to Lender (the “Grantor Security Agreements”). B.Borrower and Grantors have requested and, subject to the terms of this Modification Agreement, Lender has agreed to revise the terms and conditions of the Loan. C.To evidence changes in the terms and conditions of the Loan, Borrower has, in addition to entering into this Modification Agreement, executed and delivered to Lender a Renewal Promissory Note of even date herewith in the original principal amount of $6,500,000 (the “Renewal Note”). D.The Loan Agreement, the Original Note, the Renewal Note, the Borrower Security Agreement, the Grantor Security Agreements and all other documents and instruments evidencing, securing and documenting the Loan, are hereinafter referred to as the “Loan Documents”. AGREEMENT For good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Borrower, Grantors and Lender agree as follows: SECTION 1.ACCURACY OF RECITALS; DEFINITIONS. Borrower and Grantors acknowledge that the background recitals set forth above are true and correct statements of fact.The background recitals set forth above are hereby incorporated into this Modification Agreement as express terms and conditions.Unless otherwise specifically defined in this Modification Agreement, all initial capitalized terms used herein shall have the meanings ascribed thereto in the Loan Documents. SECTION 2.MODIFICATION OF LOAN DOCUMENTS; OTHER AGREEMENTS. 2.1Subject to the terms and conditions of the Loan Documents and this Modification Agreement, the amount of the Loan, as that term is used in the Loan Documents, shall be $6,500,000. 2.2All references to the “Note” in the Loan Documents shall be deemed to refer to the Renewal Note. 2.3Grantors acknowledge that the “Indebtedness” as that term is defined in the Grantor Security Agreements includes, without limitation, the obligations of Borrower pursuant to the Renewal Note and the Loan in the increased amount of $6,500,000. 2.4Section 6 of the Addendum to the Loan Agreements is deleted and is replaced with the following: 6.Advances will be available in two Facilities:Facility A, in a principal amount not to exceed $2,500,000, to be used by Borrower to purchase its own stock and Facility B, in a principal amount not to exceed $6,500,000 (less the outstanding principal balance of Facility A) to be used by Borrower for new tenant improvements and new fixtures, furniture and equipment costs relating to Kona Grill Restaurant locations. 6.1In addition to the conditions precedent to each advance set forth in the Loan Agreement and the Renewal Note, Lender’s obligation to make advances under the Loan Agreement and the Renewal Note for Facility A shall be subject to the fulfillment, to Lender’s satisfaction, of the following conditions: (a) Advances will be made only for the purpose of purchasing Borrower’s own stock. (b) maximum of $2,500,000 may be advanced under Facility A. (c) For each dollar advanced under Facility A for the purchase of Borrower’s stock, Borrower must provide proof that Borrower has paid an additional dollar from its own funds (which cannot be borrowed) for the purchase of Borrower’s stock. (d) No new advances will be available after January 31, 2013. 6.2In addition to the conditions precedent to each advance set forth in the Loan Agreement and the Renewal Note, Lender’s obligation to make advances under the Loan Agreement and the Renewal Note for Facility B shall be subject to the fulfillment, to Lender’s satisfaction of the following conditions: (a) Advances will be made only for new tenant improvements and new fixture, furniture and equipment costs relating to Kona Grill Restaurant locations. (b) A maximum of $1,500,000 may be advanced for any one location. (c) A maximum of $4,000,000 may be advanced pursuant to Facility B, provided, however, to the extent Facility A is paid down, the availability of Facility B will be increased to a maximum of $6,500,000. (d) Borrower shall provide a project budget and sources and uses statements with respect to each location for which new tenant improvements or new fixtures, furniture and equipment will be financed by Lender for Lender’s approval and Lender’s sole discretion. (e) For each dollar advanced with respect to new tenant improvements or new fixtures, furniture or equipment at a location, Borrower must provide proof that Borrower or the applicable Kona subsidiary has paid an additional dollar from its own funds (which cannot be borrowed) for the new tenant improvements or new fixtures, furniture or equipment at the location. (f) Borrower shall provide or cause its applicable Kona subsidiary to provide to Lender a Landlord Estoppel and Agreement, in form satisfactory to Lender, in its reasonable discretion from the Landlord at any new location. (g) No new advances will be available after February 7, 2015. 2.5In addition to all other statements and reports, Borrower is required to provide, pursuant to the Loan Documents, Borrower shall, on a quarterly basis within 30 days of the end of a quarter, certify to Lender that Borrower is complying with the covenants set forth in the provision entitled “AFFIRMATIVE COVENANTS/Covenant Compliance” in the Loan Agreement.The certification shall be executed by Borrower’s Chief Executive Officer or Chief Financial Officer and shall be accompanied by sufficient documentation to evidence Borrower’s compliance with the covenants and such additional information and statements as Lender may request. SECTION 3.RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL. Borrower and Grantors acknowledge the validity of the Loan Documents as modified in this Modification Agreement, which are the legal, valid and binding obligations of the makers thereof in favor of Lender enforceable against Borrower and Grantors in accordance with their terms, all of which are hereby reaffirmed by Borrower and Grantors in their entirety and incorporated into this Modification Agreement by reference.Borrower and Grantors acknowledge that Borrower and Grantors have no claims, defenses, setoffs or counterclaims against Lender with respect to the Loan or the Loan Documents, as modified in this Modification Agreement.Any property or rights to or interests in property granted as security in the Loan Documents shall remain as security for the Loan and the obligations of Borrower and Grantors in the Loan Documents, as modified in this Modification Agreement. SECTION 4.REPRESENTATIONS AND WARRANTIES. Borrower and Grantors represent and warrant to Lender: 4.1No default or Event of Default under any of the Loan Documents, as modified in this Modification Agreement, nor any event, that, with the giving of notice or the passage of time or both, would be a default or an Event of Default under the Loan Documents, as modified in this Modification Agreement, has occurred and is continuing. 4.2There has been no material adverse change in the financial condition of Borrower, any Grantor or any other person whose financial statement has been delivered to Lender in connection with the Loan, any Loan Document or this Modification Agreement from the most recent financial statement received by Lender for that person. 4.3Each and all representations and warranties of Borrower and Grantors in the Loan Documents are accurate on the date hereof. 4.4Borrower and each Grantor validly exist under the laws of the State of its formation or organization and has the requisite power and authority to execute and deliver this Modification Agreement and to perform the Loan Documents, as modified in this Modification Agreement.The execution and delivery of this Modification Agreement and the performance of the Loan Documents, as modified in this Modification Agreement, have been duly authorized by all requisite action by or on behalf of Borrower and each Grantor. This Modification Agreement has been duly executed and delivered on behalf of Borrower and each Grantor. SECTION 5.ADDITIONAL COVENANTS. Borrower and Grantors covenant with Lender: 5.1Borrower and Grantors shall execute, deliver, and provide to Lender such additional agreements, documents, and instruments as reasonably required by Lender to effectuate the intent of this Agreement. SECTION 6.CONDITIONS PRECEDENT. The agreements of Lender and the modifications contained in this Modification Agreement shall not be binding upon Lender until Lender has executed and delivered this Agreement and Lender has received, at Borrower’s expense, all of the following, all of which shall be in form and content satisfactory to Lender and shall be subject to approval by Lender: 6.1An original of this Modification Agreement fully executed by Borrower and Grantors. 6.2With respect to Borrower and each Grantor which is a corporation, limited liability company, partnership or trust, such resolutions or authorizations and such other documents as Lender may require relating to the existence and good standing of that corporation, limited liability company, partnership or trust, and the authority of any person executing this Modification Agreement or other documents on behalf of that corporation, limited liability company, partnership or trust. 6.3Payment of all the internal and external costs and expenses incurred by Lender in connection with this Modification Agreement (including, without limitation, inside and outside attorneys, appraisal, appraisal review, processing, title, filing, and recording costs, expenses, and fees), not to exceed $10,000. 6.4Such other documents and instruments as Lender may reasonably require in connection with the transaction contemplated in this Modification Agreement. SECTION 7. INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER. The Loan Documents, as modified in this Modification Agreement, contain the complete understanding and agreement of Borrower, Grantors and Lender in respect of the Loan, and supersede all prior representations, warranties, agreements, arrangements, understandings, and negotiations. No provision of the Loan Documents, as modified in this Modification Agreement, may be changed, discharged, supplemented, terminated, or waived except in a writing signed by the parties thereto. SECTION 8.BINDING EFFECT. The Loan Documents, as modified in this Modification Agreement, shall be binding upon and shall inure to the benefit of Borrower, Grantors and Lender and their successors, assigns, executors, legal administrators, personal representatives, heirs, devisees, provided, however, Borrower and Grantors may not assign any of its right or delegate any of its obligation under the Loan Documents and any purported assignment or delegation shall be void. SECTION 9.CHOICE OF LAW. This Modification Agreement shall be governed by and construed in accordance with the laws of the State of Minnesota, without giving effect to conflicts of law principles. SECTION 10.ADEQUACY OF CONSIDERATION. Borrower and Grantors agree that Lender has given good, valuable and adequate consideration for all of the terms and conditions of this Modification Agreement, including all releases and waivers. SECTION 11.NO OBLIGATION TO MAKE FURTHER MODIFICATIONS. Lender shall have no obligation to make further modifications to the Loan Documents or to the terms of the Loan. SECTION 12.REPRESENTATION BY ATTORNEY. Borrower and Grantors have been represented by an attorney with respect to this Modification Agreement, or have had an adequate opportunity to be represented by an attorney, and have knowingly and voluntarily entered into this Modification Agreement. SECTION 13.COUNTERPART EXECUTION. This Modification Agreement may be executed in one or more counterparts, each of which shall be deemed an original and all of which together shall constitute one and the same document. Signature pages may be detached from the counterparts and attached to a single copy of this Modification Agreement to physically form one document. DATEDas of the date first above stated. “BORROWER” KONA GRILL, INC., a Delaware corporation By /s/ Berke Bakay Berke Bakay Its President and Chief Executive Officer “GRANTORS” KONA RESTAURANT HOLDINGS, INC., a Delaware corporation By/s/ Berke Bakay Berke Bakay Its President KONA SUSHI, INC., an Arizona corporation By /s/ Berke Bakay Berke Bakay Its President KONA TEXAS RESTAURANTS, INC., a Texas corporation By /s/ Berke Bakay Berke Bakay Its President KONA MACADAMIA, INC., a Delaware corporation By /s/ Berke Bakay Berke Bakay Its President “LENDER” STEARNS BANK NATIONAL ASSOCIATION, a national banking association By /s/ Mark Flesner Name:Mark A. Flesner Title:Vice President RENEWAL PROMISSORY NOTE (Loan #2661) Principal Amount:$6,500,000.00 Effective Date of this Note: July 24, 2012 1.0Principal and Interest.For Value Received, KONA GRILL, INC., a Delaware corporation (“Borrower”) promises to pay to the order of STEARNS BANK NATIONAL ASSOCIATION, a national banking association (“Lender”), at its office at 7555 E.
